DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The amendments submitted on January 19, 2021 have been entered. 
Claims 1, 4, 6, 8-10, 12, 16-20, 23-25, 27-36, and 39-43 are examined in this Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6, 8-10, 12, 16-20, 23-25, 27-36, and 39-43 remain rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over PELEG (Peleg et al., United States Patent No. 6,406,690, granted 16 April 1996; as evidenced by the Biopesticides Registration Action Document Bacillus firmus I-1582, published April 22, 2008, pp 1-38), in view of ASRAR (Asrar et al., United States Patent Application Publication No. 2004/0023802 A1, published 5 February 2004), TIAN (Tian et al., 2007, Bacteria used in the biological control of plant-parasitic nematodes: populations, mechanisms of action, and future prospects, FEMS Microbiol. Ecol. 61: 197-213), and JOHNSON (Johnson et al., United States Patent No. 6,156,699, granted 5 December 2000); for reasons of record stated on pages 3-14 in the Office action dated 07/17/2020. 
	The claims are drawn to a product comprising a spore-forming nematicidal bacterium Bacillus firmus in an amount of from about 1% to 20% by weight, and a non-nematicidal insect control agent which is clothianidin in an amount of from about 30% to 50% by weight, and B. thuringiensis, wherein the product results in increased yield of the cotton, soybean, corn, wheat or sorghum when grown under nematode pressure, wherein the concentration of clothianidin is 500 to 1,000 gm ai per 100 kg of seed, and wherein the Bacillus firmus in a concentration of 100,000 to 10,000,000 cfu/seed; wherein the product further comprises imidacloprid; wherein the product comprises a genetically modified seed which is insect tolerant, and which is glyphosate tolerant; further wherein the Bacillus firmus is from strain CNCM I-1582; wherein the product comprises at least one chemical fungicide; further wherein B. firmus is present in an amount of from about 1% by weight to 20% by weight, and that clothianidin is present in an amount from about 30% by weight to about 50% by weight; to methods of protecting genetically modified seed from damage resulting from infestation with nematodes, with the product; and to methods of manufacturing the product; to a method of manufacturing a genetically modified seed of cotton, soybean, corn, wheat, or sorghum, wherein a continuous coat machine is utilize or when a computer system monitors seed flow into said continuous coat machine, along with a batch coating process; wherein the spore-forming bacterium confers protection against nematodes; and further wherein the composition component distribution as a known percent by weight distribution of the total composition.  
	PELEG teaches the application of the spore-forming nematicidal bacterium Bacillus firmus strain CNCM I-1582 for controlling nematodes (entire document; see Title, Abstract, for example). 
PELEG teaches the application of the spore-forming nematicidal bacterium Bacillus firmus strain CNCM I-1582 to seed, in conjunction with the insect control agent Nemacur® 
PELEG teaches the use of supplements including Nemacur®, to create an additive nematicidal effect (col. 6, lines 17-48). The following supplements were used in the experiments: a) none; b) gelatin; c) gelatin hydrolysate; d) gelatin+cotton seed meal; e) casein hydrolysate; and f) Nemacur® (Id., lines 32-35). 
PELEG teaches that the supplements either alone or in combination can be used to increase the nematicidal activity of the bacteria (Id., lines 49-51). Various supplements, either alone or in combination, can be used to increase the nematicidal activity of the bacteria. These include vegetative grains such as pea, bean and humus flours, and extracts from animal sources such as feather powder, powdered meat and other inexpensive protein hydrolysates. Examples of preferred supplement combinations are crude gelatinous material and CSM (cotton seed meal), or whey protein and CSM, at concentrations of 0.1% and 0.25%, respectively (Id., lines 49-57). In general, the bacteria and the supplements had a positive effect on the fresh weight of the plants. When used separately, they increased the top fresh weight by 50-100% as compared to control. However, when used in combination, the bacteria and supplement gave an increase of 200-300% (Id., lines 62-67). 
	PELEG further teaches and claims (claim 4 of PELEG, for example) a supplement selected from the group consisting of gelatin, gelatin hydrolysate, crude gelatinous material, whey protein, casein hydrolysate and cotton seed meal, wherein said supplement improves the nematicidal activity of the bacteria.
Bacillus firmus strain CNCM I-1582, or spores thereof, to said plant (claims 3-6 of PELEG, for example).
PELEG teaches that a typical nematicidal composition will include the active ingredient Bacillus firmus strain CNCM I-1582 spores, an appropriate supplement, a carrier which is compatible to the activity of the spores as well as to the plant being treated, and, preferably, a surfactant. Examples of supplements which may be added are 0.1% Scanpro™ 210/F (crude gelatinous material)+0.25% CSM, or 0.1% AMP™ 800 (whey protein)+0.25% CSM (col. 7, lines 11-23; see Section VI. Nematicidal Compositions). The composition can be modified in accordance with the application technique by which it will be used: 1) application through the irrigation system; 2) mixing in the soil of the plants; 3) seed coating (Id., lines 20-24). 
PELEG teaches that it is believed that proteolytic and collagenolytic activities play an important role in the control of nematodes (col. 5, lines 42-53; Tables 1-2), and in that context examines the proteolytic activity of Bacillus firmus I-1582, at a concentration of 109 cfu (colony forming units) (Table 1). 
The Biopesticides Registration Action Document Bacillus firmus I-1582 (US EPA Archive Document; attached to this Office action) provides evidence that the biopesticide formulation taught by PELEG comprises Bacillus firmus strain I-1582 at a minimum of 4 x 108 cfu/g; see the Product Overview section on page 8, referencing US Patent No. 6406690 by Peleg et al. See also page 9, describing the formulation type.   
PELEG does not explicitly teach the seed as being genetically modified or the insecticide as neonicotinoid, nor does PELEG explicitly teach the instantly claimed composition component distribution as a known percent by weight distribution of the total composition. However, such prima facie obvious to a person of ordinary skill in the art at the time of invention for the reasons discussed below.
ASRAR teaches methods for increasing plant yield and/or vigor by seed treatment with a neonicotinoid compound (entire document; see Title, Abstract, for example). 
ASRAR teaches the treatment of a seed with a neonicotinoid compound, wherein the seed may contain transgenes expressing delta-endotoxins from Bacillus thuringiensis (page 2, paragraphs 0025-0027, and 0061), or may contain a transgene conferring glyphosate tolerance (i.e., genetically modified seed or plant part) (page 15, paragraph 0121). 
ASRAR teaches the treatment of seed with fungicides in an additional layer of coating, or as part of the coating containing the neonicotinoid (pages 16-17, paragraphs 0134-0137); and also teaches the treatment of seed, such as soybean, that contain transgenes that confer both insect and glyphosate tolerance (i.e., genetically modified seed which is both insect and glyphosate tolerant) (page 15, paragraphs 0116 and 0121). 
ASRAR teaches the use of the neonicotinoid imidacloprid in a preferred range of 40g/100kg of seed up to 100g/100kg of seed. This equates to 0.004 to 0.01% by weight of imidacloprid to seed (page 19, paragraph 0211). See also Figs. 2-3 showing corn yield from seed having a seed treatment with imidacloprid relative to controls. 
ASRAR teaches that the neonicotinoid compounds have the capability of causing an improvement in the yield and/or the vigor of the plant whether or not the plant is under pest pressure from insect pathogens (page 3, paragraph 0056). 
ASRAR teaches imbibing seed with a neonicotinoid compound at ~1% to ~75% by weight in a solvent such as water (page 20, paragraph 0217). For example, when the seeds were 
ASRAR teaches that the amount of neonicotinoid compound that is used for the treatment of the seed will vary depending upon the type of seed and the type of neonicotinoid compound, but the treatment will comprise contacting the seeds with an amount of the neonicotinoid compound, or combination of two or more neonicotinoid compounds, that is effective for increasing the yield and/or vigor of the agronomic plant that is grown from the treated seed (page 19, paragraph 0210). 
ASRAR teaches treatment of different types of seed, such as soybean (page 15, paragraphs 0116 and 0121). As “agronomic plant” and “agronomically important plant’ in the practice of the invention, ASRAR teaches, without limitation, wheat, cotton, sorghum; and further teaches increasing the yield of soybeans (Id., paragraphs 0066-0067). See also paragraph 0078 on page 6, describing the use of insecticides for crops such as corn, cotton, and soybeans. 
ASRAR also teaches and claims the use of clothianidin as a neonicotinoid compound with insecticidal activity (see, for example, paragraphs 0072, 0095; claims 9-10, 36-38 of ASRAR, for example). The neonicotinoid compound formulation that is used to treat the seed in the invention can be in the form of a suspension, emulsion, slurry of particles in an aqueous medium, wettable powder, wettable granules, or dry granules (page 18, paragraph 0200). If formulated as a suspension or slurry, the concentration of the neonicotinoid compound in the 0.5% to about 99% by weight (w/w), preferably 5-40% (i.e., about 30% by weight to about 50% by weight; i.e., about 40% by weight) (Id.). 
ASRAR teaches that, in general, the amount of neonicotinoid compound (i.e., clothianidin) that is applied to a seed in the treatment will range from about 0.1 gm to about 1,000 gm of the compound per 100 kg of the weight of the seed (page 19, paragraph 0211). Preferably, the amount of neonicotinoid compound will be within the range of about 5 gm to about 600gm active per 100 kg of seed (Id.). Alternatively, it has been found to be preferred that the amount of the neonicotinoid compound be over about 20gm of the compound per 100 kg of the seed (Id.). When the neonicotinoid compound is imidacloprid, a preferred range of use includes about 40 gm/ 100 kg of seed to about 100 gm/ 100 kg seed (Id.).
ASRAR also teaches and claims seed that comprises a foreign polynucleotide sequence encoding a B. thuringiensis endotoxin (see, for example, Abstract; paragraphs 0011, 0014, 0061, 0111-0116; Table 4; claims 32-34, 54-55 of ASRAR, for example). 
ASRAR further teaches in the art a method of controlling pests that includes applying pymetrozine, a benzoylurea-derivative, or a carbamate-derivative to the pests, their environment, or to a transgenic plant that can contain one or more of the natural Bt (B. thuringiensis) delta-endotoxin genes; and also describes the treatment of transgenic crops with certain compounds, including imidacloprid, in order to obtain synergistic control of harmful insects (paragraph 0009, for example). See also Example 1 (paragraphs 0221-0224), illustrating the treatment of transgenic corn seeds, expressing Bacillus thuringiensis endotoxin Cry3Bb.11231 or Cry3Bb.11098, with imidacloprid. 
ASRAR teaches in paragraph 0136 on page 17 that imidacloprid can be used in conjunction with a nematicide (i.e., a product that comprises imidacloprid and a nematicide), and 
ASRAR teaches that the seeds may also be treated with one or more of the following ingredients: pesticides, fungicides (i.e., chemical fungicides), herbicides, and biocontrol agents. When the seed is treated with other pesticides, such pesticides can be nematocides (pages 16-17, paragraphs 0134-0136). Thus ASRAR explicitly contemplates the control of nematodes. When the seed is treated with a herbicide, it can be an inhibitor of aromatic amino acid synthesis, such as glyphosate (page 17, paragraph 0178; page 18, paragraph 0198; claim 27 of ASRAR, for example). 
ASRAR teaches that the neonicotinoid compound can be applied with good results to the seeds of plants having particular transgenic events, whether or not insect infestation level indicates the use of an insecticide. In one example, the neonicotinoid compound is applied to a seed that contains one or more genes capable of expressing a B. thuringiensis delta-endotoxin of any type (page 4, paragraph 0061). 
ASRAR also teaches that the respective weights of the imidacloprid preparation and the corn seed were calculated to provide the desired rate of treatment of imidacloprid on the seed. The imidacloprid was mixed into sufficient water to permit efficient distribution of the formulation to all of the seeds in the batch while minimizing loss of treatment formulation due to lack of uptake of the formulation by the seeds (page 20, paragraph 0223).
TIAN provides a review of bacteria used in the biological control of plant-parasitic nematodes: populations, mechanisms of action, and future prospects (entire document; see Title, Abstract, for example). 
Id.; see Abstract, for example).
TIAN teaches commercial bionematicidal agents based on Bacillus species, under the product name BioNem, which is utilized in nematode control (page 202, right-hand col., second paragraph); said product comprises 3% lyophilized Bacillus firmus spores and 97% nontoxic additives (plant and animal extracts) (i.e., about 1% to about 20% Bacillus firmus by weight) to control root-knot nematodes as well as other nematodes. BioNem preplant applications in vegetable plants resulted in an increased plant yield due to significantly reduced nematode populations and root infestation, resulting in overall increase in yield (Id.).
JOHNSON teaches a process for coating seed (entire document; see Title, Abstract, for example). 
JOHNSON teaches the application of a composition comprising bacteria forming a coat over the seed such that mixing of seed results in a substantially uniform treatment (col. 1, lines 18-22; col. 4, lines 33-37). 
JOHNSON teaches the application of a seed coat with a continuous process machine or as a batch process (col. 3, lines 41-45), and teaches what appears to be an automated process in which a stream of seeds at the rate of up to ~500 kg per minute are fed into multiple mixing chambers that are set up in relation to one another, one to another, such that the transfer process 
	Given the teachings of PELEG, ASRAR, TIAN, and JOHNSON as described above, and the motivation to control and protect against nematodes in agriculture; it would have been obvious to one of ordinary skill in the art at the time the invention was made to use and to modify the compositions and methods taught by PELEG, ASRAR, TIAN, and JOHNSON, to combine Bacillus firmus with a non-nematicidal insect control agent, thus arriving at the Applicant’s invention with a reasonable expectation of success, and without any surprising results. For example, in light of PELEG’s disclosure that their spore-forming bacterium is known to be used in combination with insect control agents, and ASRAR’s disclosure that (i) clothianidin can be used as a neonicotinoid compound with insecticidal activity, and (ii) imidacloprid is known to not only have insecticidal activity, but also increase the yield of the crop, one of ordinary skill in the art would have found it prima facie obvious to combine the teachings of PELEG and ASRAR, and try using ASRAR’s clothianidin and/or imidacloprid in lieu of PELEG’s insect control. Similarly, one of ordinary skill in the art would have been motivated to combine the teaching of TIAN of a composition comprising 3% lyophilized B. firmus spores with the teachings of PELEG in view of ASRAR of methods of protecting modified seed comprising applying 0.004 to 0.01 % by weight of imidacloprid or imbibing seed with a neonicotinoid compound at ~1 to ~75 % by weight in water, as well as the seed coating. One would have been motivated to do so considering the advantages of applying multiple crop protectants to seed.
	Seed coating, batch coating, uniform treatment, and computer control of the flow of seeds are techniques that were routine in the art at the time the invention was made, as taught by the 
	Similarly, it would have been obvious to combine the genetically modified seed and spore-forming bacteria taught by PELEG in view of ASRAR with the methods of batch and continuous coating to achieve the uniform treatment of JOHNSON. One of ordinary skill in the art would have been motivated to achieve uniform treatment (e.g., as taught by JOHNSON) because it would have created a quality controlled seed coating manufacturing method that allows for separation of individual seeds from one another.
As well, one of ordinary skill in the art would have been motivated to substitute imidacloprid rather than using Nemacur®, as imidacloprid increases the yield in addition to having insecticidal activity.  
One having ordinary skill in the would have appreciated the value in controlling multiple types of agricultural pests in a single product, and would have been motivated to create and utilize a product that combined an insect control agent, including imidacloprid, with genetically modified seed in addition to a spore-forming bacillus with known nematode control properties in order to confer resistance to a wide range of agricultural pests that are known in the art to be damaging. Of course, the application of insecticides is expected to improve overall plant/crop growth and development, increase plant/crop disease resistance, and generally have positive agronomic effects.  

Although PELEG, ASRAR, TIAN, and JOHNSON do not specifically reduce to practice the instantly claimed product using cotton, corn, wheat, or sorghum, or the precise combination of a composition component distribution as a known percent by weight distribution of the total composition, these particular embodiments would be considered a design choice that would be readily apparent to one of ordinary skill in the art, absent evidence to the contrary; protection against nematodes of agronomically important plant species, including crops such as cotton, corn, wheat and sorghum is desirable in agriculture; see also ASRAR. Furthermore, PELEG specifically describes the use and modification of a nematicidal composition comprising as an active ingredient (ai) the Bacillus firmus strain I-1582. The composition can be modified in accordance with the application technique by which it will be used: 1) application through the irrigation system; 2) mixing in the soil of the plants; 3) seed coating (col. 7, lines 20-24). 

	Response to Applicant’s arguments:
	The Applicant’s arguments in the response submitted on January 19, 2021 have been carefully considered but they were not found to be persuasive. Applicant contends that “the PTO has not specifically addressed the evidence presented and, instead, makes conclusory statements that Applicant's results simply "flow from the teachings" of the cited references” (Remarks, page 8, first full paragraph). Applicant argues that the PTO has not properly considered the evidence of record and thus should withdraw the rejection (Id.). Applicant argues unexpected results, commercial success, and industry praise (Id., second full paragraph). Applicant cites from Poncho/VOTiVO, it remains the No. 1 seed treatment in America“ (Id; emphasis in original). Applicant argues that evidence of industry praise weighs in favor of non-obviousness, and maintains that “the PTO fails to establish a prima facie case of obviousness” (Id.).
	The Examiner disagrees with Applicant’s characterization of the prior art, and of the state of the art in general, vis-à-vis the instant claims. 
	Initially, it is noted that the submitted Appendices A-H and J-N are Bayer-generated press releases and reports. However, such press releases and reports have little probative value. See MPEP § 716.01(c). In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value). 
	In this case, a fairer reading of the statement from Appendix N that Applicant references is shown below: 

    PNG
    media_image1.png
    89
    764
    media_image1.png
    Greyscale

	Accordingly, that statement originates from a Bayer product manager, not from a disinterested person or a third party; as such, it does not rise to the standard of independent industry praise. 
	Of all appendices submitted by Applicant on 05/08/2020, Appendix I is the only one that originates from a third (non-Bayer) party. It is a press release of the University of Illinois. It 

    PNG
    media_image2.png
    331
    698
    media_image2.png
    Greyscale

	
	Notably, several insecticides exhibited corn rootworm protection effects better than, or similar to, Poncho (e.g., Ampex, EZ, Force, and Aztec). 

	Further regarding commercial success, in contrast to Applicant’s arguments, the art does not provide evidence for Poncho/VOTiVO’s superiority. For example, a study that compared corn yields of two seed treatments on corn indicates that the Poncho/VOTiVO treatment is not superior to just Poncho treatment. See TARE, Thumb AG Research & Education, 2014 Field Trials, Michigan State University Extension, pp 1-44 (and see page 15 excerpt below; the entire report is also attached to this Office action). 

    PNG
    media_image3.png
    574
    592
    media_image3.png
    Greyscale



	Shown below is a label from Poncho/VOTiVO. The active ingredients in Poncho/VOTiVO are only: (i) clothianidin, and (ii) Bacillus firmus strain CNCM 1-1582. 


    PNG
    media_image4.png
    884
    521
    media_image4.png
    Greyscale


	In contrast to Applicant’s arguments, the claimed compositions are taught by the cited prior art. For example, the previously cited ASRAR reference teaches methods for increasing plant yield and/or vigor by seed treatment with a neonicotinoid compound, and teaches and claims the use of clothianidin as a neonicotinoid compound with insecticidal activity (see, for Bacillus firmus strain CNCM 1-1582 to seed, in conjunction with supplements including Nemacur®, to create an additive nematicidal effect, for controlling plant pathogenic nematodes and thus increasing plant yield. Therefore, as described above, PELEG, ASRAR, TIAN, and JOHNSON provide adequate teaching, suggestion, and motivation, with a reasonable expectation of success, to reach the instantly claimed invention.
	The main issue in the present obviousness analysis is whether there was any reason based on prior art teachings that would have motivated one of ordinary skill in the art to combine and to modify the compositions and methods previously taught by PELEG, ASRAR, TIAN, and JOHNSON, to combine Bacillus firmus with a non-nematicidal insect control agent (clothianidin and/or imidacloprid), for the purpose of insect (nematode) control, and to accomplish accompanying increase in plant yield. The answer to this question is obviously yes. It is in this context that the combined teachings of the cited references precisely teach, suggest, and provide motivation for the instantly claimed compositions and methods, as described above. The specific embodiments claimed by Applicant are mere routine optimization(s) and a design choice. In fact, Applicant’s composition mixture described in the working examples was 1369-2608 ml per 1000 kg of seed (i.e., approximately 1.369 – 2.608 % (vol/weight); see Applicant’s Example 1, page 16. 
	Therefore, the results obtained by the Applicant are not unexpected. In contrast, they flow from the teachings of the cited prior art references; which references encompass all of the prima facie case of obviousness. 
	Regarding the allegations of unexpected results, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP § 716.02. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
	It is important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skilled in the art would have arrived at the Applicant’s invention by combining the teachings of the cited art as discussed above.
Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Summary
No claim is allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663